Citation Nr: 0509934	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for aortic stenosis as 
secondary to a service connected disability.

2.  Entitlement to service connection for glaucoma as 
secondary to a service connected disability.

3.  Entitlement to an increased evaluation for diabetes 
mellitus with diabetic retinopathy, rated 20 percent 
disabling for the period prior to June 6, 1996.

4.  Entitlement to an increased evaluation for diabetes 
mellitus with diabetic retinopathy, rated 20 percent 
disabling for the period since June 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946, 
and from June 1951 to August 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying an increased evaluation 
for the veteran's diabetes mellitus with diabetic retinopathy 
(not separately rated).  Upon appeal of that decision, the 
veteran testified before a hearing officer as to that issue 
in April 1991, and a transcript of that hearing is included 
in the claims folder.  The Board in March 1992 remanded that 
issue for further development, and that appeal has continued 
following such development.

The appeal also arises from an April 1999 RO decision, in 
pertinent part, continuing the denial of an increased 
evaluation for diabetes mellitus with diabetic retinopathy 
from the 20 percent rating assigned; denying service 
connection for glaucoma; and denying service connection for 
aortic stenosis with atrial fibrillation.  In a May 2002 
rating decision, the RO granted entitlement to service 
connection for atrial fibrillation.  

In July 2003, the Board remanded the veteran's appeal for 
further development.  

Given that the claims of entitlement to service connection 
are based solely on a theory of secondary entitlement, given 
the June 6, 1996, change in rating criteria for diabetes 
mellitus, and given the May 2002 rating decision granting 
entitlement to service connection for atrial fibrillation, 
the Board has characterized the issues on appeal as they 
appear on the first page of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
aortic stenosis was caused or aggravated by a service 
connected disability.

2.  The preponderance of the evidence is against finding that 
glaucoma was caused or aggravated by a service connected 
disability.

3.  Prior to February 28, 1998, diabetes mellitus with 
diabetic retinopathy did not require the use of insulin.

4.  Since March 1, 1998, diabetes mellitus with diabetic 
retinopathy has required insulin use, a restricted diet, and 
regulation of activities.

5.  The veteran's diabetic retinopathy was not manifested by 
corrected vision in one eye being no better than 20/50 and 
corrected vision in the other eye being no better than 20/40 
at any time during the appeal.


CONCLUSIONS OF LAW

1.  Aortic stenosis is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a), 3.326 (2004).

2.  Glaucoma is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.326.

3.  Since March 1, 1998, but not prior thereto, the veteran 
has met the criteria for a 40 percent rating for diabetes 
mellitus with diabetic retinopathy.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a (1991); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.20, 4.84a, 
4.119 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In March 1992, October 1998, November 1998, July 1999, August 
1999, February 2002, March 2003, February 2004, March 2004, 
and September 2004 letters, VA notified the claimant that he 
was responsible to support his claims with appropriate 
evidence.  Starting in March 2003, he was informed that VA 
would obtain all relevant evidence in the custody of any VA 
or private facility he identified.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his disabilities, or to provide a properly executed release 
so that VA could request the records for him.  Starting in 
March 2003, the veteran was also advised of the VCAA.  

A February 1991 Statement of the Case notified the veteran of 
the old criteria for rating diseases of the eyes.  Moreover, 
while the veteran was not thereafter notified of the change 
in law, the criteria for rating the veteran's retinopathy did 
not change despite the change in regulations.  Accordingly, 
adjudication of his claim may go forward without prejudice to 
the veteran.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

A February 1991 Statement of the Case notified the veteran of 
the old regulations for rating diabetes mellitus and a 
January 2005 Supplemental Statement of the Case notified him 
of the change in regulations for rating diabetes mellitus.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked by VA on 
multiple occasions (see, e.g, Board remands dated in March 
1992 and July 2003) if there were any information or evidence 
he considered relevant to his claims so that VA could help 
him by getting that evidence.  If the evidence was held by a 
private physician the veteran was to provide authorizations 
so that the RO could obtain that evidence.  

During the pendency of the appeal the record shows that the 
veteran reported that he received treatment from the 
following healthcare providers: The Graduate Hospital, 
Richard S. Rowley, M.D., Arthur E. Smith, M.D., Edward L. 
Chairman, DPM, University of Pennsylvania Health Center, 
Loran B. Stuart, M.D., Phoenixville Hospital, Clinical Renal 
Associates, PMA Medical Specialists, and Surgical Specialist, 
P.C..  Thereafter, the RO and/or the veteran obtained and 
associated with the claims file either his treatment records 
from these locations or statements summarizing his treatment 
from his physicians.  The record also shows that the RO, in 
an attempt to obtain a medical opinion regarding the origins 
of the veteran's glaucoma, contacted Dr. Rowley in November 
2000 to solicit such an opinion and received a reply latter 
that same month.  The veteran was also afforded VA 
examinations in August 1990, April 1993, November 1998, March 
1999, November 1999, March 2001, March 2002, and September 
2004, to obtain medical opinion evidence as to the origins of 
his aortic stenosis and glaucoma and/or the severity of his 
service connected diabetes mellitus with diabetic 
retinopathy.

The record shows that the appellant was advised by VA of what 
evidence VA had requested, received, and not received in the 
statement, supplemental statements of the case, and the March 
2003, February 2004, March 2004, September 2004 letters.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

Finally, there is no evidence of harm to the veteran because 
VA failed to provide adequate VCAA notice until after the 
January 1991 and April 1999 rating decisions.  Cf. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claims and the record shows that the 
appellant filed and/or the RO obtained additional records.  
The record also shows that the veteran was thereafter 
afforded several new VA examinations.  Hence, the Board finds 
that the veteran was not prejudiced by VA's failure to issue 
the VCAA letters until after the January 1991 and April 1999 
rating decisions.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Secondary Service Connection Claims

The veteran contends that aortic stenosis and glaucoma are 
caused by his service-connected diabetes mellitus and/or 
hypertension.  It is requested that the veteran be afforded 
the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

Initially, claims of entitlement to service connection 
normally require a discussion of 38 U.S.C.A. §§ 1110, 1131; 
and 38 C.F.R. § 3.303.  However, because the veteran has 
always claimed that his aortic stenosis and glaucoma are 
caused by his service-connected diabetes mellitus and/or 
hypertension, and not incurred or aggravated during his term 
of active duty service, a discussion of direct entitlement is 
not warranted.

As to entitlement to secondary service connection for aortic 
stenosis, the veteran has a diagnosis of aortic stenosis.  
See VA examinations dated in March 1999, November 1999, March 
2001, March 2002, September 2004, and October 2004.  

In a May 2000 letter N. Zel Rothstein, M.D., opined that the 
veteran's service connected hypertension and/or atrial 
fibrillation, played a role in causing and/or aggravating 
aortic stenosis.  Specifically, he opined:

[s]ince hypertension is the most common 
cause of atrial fibrillation, there is 
little doubt that his atrial fibrillation 
is secondary to the thickened ventricle 
[seen in a February 2000 echocardiogram 
because of] long standing increased blood 
pressure.  It can certainly accelerate 
the aortic stenosis, as well.  When 
patient does go into atrial fibrillation, 
the presence of thickened ventricle and 
aortic stenosis may get more difficult 
for him to handle with arrhythmia 
resulting in increase in symptoms as 
well.

On the other hand, VA heart examiners were uniform in opining 
that his aortic stenosis was not caused by either his 
service-connected diabetes mellitus and/or hypertension.  See 
VA examinations dated in March 1999, November 1999, March 
2001, March 2002, and September 2004. 

Given the conflicting opinions it is the Board's 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Given the above standard, the Board finds that the 
overwhelming weight of the evidence supports the conclusion 
that more weight should be assigned to the opinions provided 
by the five VA examiners than the May 2000 opinion provided 
by Dr. Rothstein.  The Board reached this conclusion because 
these VA examiners provided a definitive opinion that there 
was no relationship between aortic stenosis and diabetes 
mellitus and/or hypertension.  On the other hand, the best 
that can be said for Dr. Rothstein's opinion was that there 
might be a relationship.  Such an opinion is too speculative.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board also gives 
more weight to the VA opinions because they were provided by 
multiple VA physicians, all specialists in cardiology, who 
acting independently reached the same conclusion.  Their 
opinions were based on a review of the record on appeal as 
well as an examination of the veteran, and they uniformly 
found no relationship between diabetes mellitus and/or 
hypertension and aortic stenosis.  

Therefore, because the weight of the evidence is against 
finding that aortic stenosis was caused or aggravated by 
diabetes mellitus and/or hypertension, and because the record 
does not include any medical opinion evidence that his aortic 
stenosis was caused or aggravated by any other service 
connected disability, the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310.

As to entitlement to secondary service connection for 
glaucoma, the veteran has a diagnosis of primary open angle 
glaucoma.  See e.g., the VA examination in September 2004.  
Moreover, all VA examiners, except a November 1999 heart VA 
examiner, were uniform in finding that glaucoma was not 
caused by his service-connected diabetes mellitus.  See VA 
examinations dated in March 1999, November 1999 (eye), March 
2001, March 2002, September 2004, and October 2004.  

As noted, the Board is to weigh the evidence, including the 
medical evidence, and determine where to give credit and 
where to withhold the same.  Evans.  In so doing, the Board 
may accept one medical opinion and reject others.  Id.  

In this case, the overwhelming weight of the evidence shows 
that while the veteran has primary open angle glaucoma, there 
is no relationship between this disorder and his service 
connected diabetes mellitus, despite the November 1999 
speculative opinion that there "could be" a relationship.  
Wilson.

The Board gives more weight to the opinions provided by the 
other VA examiners because most of these opinions were 
provided by optometrists who are specialists in the field of 
eye diseases.  Moreover, unlike the November 1999 VA heart 
examiner's opinion, these opinions were provided after the 
examiners distinguished between the veteran's specific type 
of glaucoma (i.e., primary open angle glaucoma) which had no 
relationship to diabetes mellitus and neovascular glaucoma 
which can have a relationship to diabetes mellitus.  
Furthermore, in November 2000, Richard S. Rowley, M.D., the 
veteran's own physician, was unable to provide a medical 
opinion that glaucoma was caused by diabetes mellitus.

Therefore, because the preponderance of the evidence is 
against finding that primary open angle glaucoma is caused or 
aggravated by diabetes mellitus, and because the record does 
not include medical opinion evidence that glaucoma was caused 
by any other service connected disability, the claim must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA examiners.  Moreover, the Board recognizes that the 
veteran and his representative are competent to describe 
visible symptoms or manifestations of a disease or disability 
during and after service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom).  Nevertheless, they have not been shown to be 
competent to provide a medical opinion as to the etiology of 
the veteran's current disorders.  Id. (persons without 
medical expertise are not competent to offer medical 
opinions).  Therefore, the Board will give more evidentiary 
weight to the opinions provided by the VA examiners. 

The Increased Rating Claim

It is contended that the veteran experiences increased 
symptomatology due to his diabetes mellitus with diabetic 
retinopathy that warrants an increased rating.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

The veteran's diabetes mellitus has been rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 since 
December 1977.  A January 1991 rating decision 
recharacterized the disorder to include diabetic retinopathy 
but thereafter continued to rate the disorder as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Since the veteran filed his increased rating claim the 
criteria for rating diabetes mellitus under 38 C.F.R. § 4.119 
has changed.  61 Fed. Reg. 20446 (May 7, 1996).  The new 
rating criteria became effective June 6, 1996.  Id.  A 
February 1991 Statement of the Case notified the veteran of 
the old rating criteria, and a January 2005 Supplemental 
Statement of the Case notified him of the new rating 
criteria, albeit without direct citation to the regulation 
number and Diagnostic Code.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  However, given the change in law, VA may only 
apply the old rating criteria for rating diabetes mellitus 
prior to June 6, 1996, and the new rating criteria for rating 
diabetes mellitus to the term beginning June 6, 1996.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  


Prior to June 6, 1996

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) diet 
without impairment of health, vigor, or limitation of 
activity.  38 C.F.R. § 4.114, Diagnostic Code 7913 (1995).  A 
40 percent evaluation was warranted for moderate severe 
diabetes mellitus requiring large insulin dosage, a 
restricted diet, and careful regulation of activities (i.e., 
avoidance of strenuous occupational and recreational 
activities).  Id.  In this case, however, for the period 
prior to June 6, 1996, the veteran's diabetes mellitus was 
not more than 20 percent disabling.  

Specifically, when examined by VA in August 1990, the 
veteran's only diabetic complaints related to problems with 
his vision and a left eye laser surgery.  He reported using 
Micronase daily, but never using insulin.  He was on an 1800 
calorie a day diet, and monthly blood sugars were always 
within the normal range.  He weighed 216 pounds.  The 
diagnosis was non-insulin dependent diabetes mellitus.  

The veteran testified in April 1991 that he did not engage in 
any strenuous physical activity, and could not perform any 
strong physical labor.  He reportedly tired easily, and 
periodically became dizzy when walking to much.  However, he 
also reported that he walked two and a half to four miles a 
day and denied having any problem with diabetic foot ulcers.

Upon examination in April 1993, the veteran complained of 
periodic numbness in his lower extremities, fatigue, frequent 
urination, shortness of breath, impotency, diminished night 
vision, and eye fatigue.  The veteran took an oral anti 
hyperglycemics.  He did not have a history of stroke or 
kidney disease.  The veteran was able to travel and showed 
for the examination by himself.  The diagnosis was non-
insulin dependent diabetes mellitus.  

Given the above facts, the Board finds that while the 
evidence of record shows that the veteran's diabetes required 
oral anti hyperglycemics, a restricted diet, and a 
restriction of some activities, there was no evidence that he 
required insulin.  Consequently, an increased rating for 
diabetes mellitus is not warranted for this time period.   
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.119.

Since June 6, 1996

Effective June 6, 1996, a 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet 
or oral hypoglycemic agent and restricted diet.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  
A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Id.

With the above criteria in mind, the post June 6, 1996, 
record shows that his diabetes mellitus requires the veteran 
to use insulin beginning in March 1998.  See,  letter from 
Lorna B. Stuart, M.D., received by VA in December 1998; 
hospitalization records from Phoenixville Hospital dated in 
April 1999; and VA examinations from November 1999, March 
2001, March 2002, and September 2004.  

Further, while April 1999 hospitalization records from 
Phoenixville Hospital reported that he did not strictly 
follow his diabetic diet, the record shows that he is on a 
2000 calorie a day diabetic diet.  See, for example, the 
November 1998 VA heart examination.  Therefore, the claim for 
an increased rating turns on whether his diabetes mellitus 
causes him to regulate his activities.

Initially, the Board notes that in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), the United States 
Court of Appeals for Veterans Claims held that "when it is 
not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  

Tellingly, the record shows the veteran's multiple medical 
problems including hypertension, atrial fibrillation, aortic 
stenosis, atherosclerotic heart disease, and congestive heart 
failure cause restriction in activities,.  Additionally, a 
March 2001 VA examiner opined that atrial fibrillation was 
caused in part by his service connected hypertension, that 
atherosclerotic heart disease was caused in part by service 
connected diabetes mellitus and hypertension, and that 
congestive heart failure was secondary to atherosclerotic 
heart disease and hypertension.  Furthermore, while the 
record includes numerous post-June 6, 1996, VA examinations, 
none of those examiners provided an opinion as to which of 
the restrictions in the veteran's activities were caused by 
which disability.  Accordingly, in light of Mittleider, the 
Board will analyze the severity of the veteran's diabetes 
mellitus as if it caused all restrictions in activities seen 
in the record.  

In this regard, at numerous VA examinations the veteran 
reported that he had to restrict his activities because of 
his disabilities.  See VA heart examination dated in November 
1998; VA examination dated in March 2001; VA heart 
examination dated in March 2002; and VA heart examination 
dated in September 2004.  In fact, in November 1998, he told 
the heart examiner that his walking was now restricted to a 
half block.  Indeed, at a March 2001 VA examination, his 
exercise capacity measured in metabolic equivalents (METS) 
was 3 METS.  Further, at the March 2002 VA heart examination, 
the veteran reported that he could not even walk up one 
flight of stairs, take out the garbage or laundry, or go to 
the store without shortness of breath.  His exercise capacity 
was 2 METS. 

Therefore, the Board finds that the veteran's diabetes 
mellitus requires the use of insulin, a restricted diet, and, 
when granting him the benefit of any doubt in this matter, 
regulation of activities.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Hence, his symptomatology meets the criteria for a 
40 percent rating for diabetes mellitus with diabetic 
retinopathy since March 1, 1998, the first day of the month 
in which insulin was first prescribed.  Prior to March 1, 
1998, an increased evaluation is not in the order in light of 
the fact that the appellant was not using insulin prior to 
that date.  

As reported above, a 60 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Here, not only is the record negative for episodes of 
ketoacidosis, but the veteran has repeatedly denied having 
ketoacidosis at all VA examinations.  See VA examinations 
dated in November 1998, November 1999, March 2001, March 
2002, and September 2004.  Moreover, while the veteran told 
the November 1998 VA heart examiner that he had had problems 
with hypoglycemic reactions, he also reported that his last 
episode was over a year ago and there is no indication in the 
record that he had ever required hospitalization because of a 
hypoglycemic reactions.  While the veteran regularly sees a 
physician to monitor his diabetes mellitus, he told his 
November 1998 VA heart examiner that he only sees this 
physician every ten weeks.  Nothing in the record contradicts 
this statement.  Therefore, a rating in excess of 40 percent 
for diabetes mellitus with diabetic retinopathy is not 
warranted.  Id.

Diabetic Retinopathy

The Board will next consider whether the veteran is entitled 
to a separate rating for diabetic retinopathy.  In this 
regard, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2004).

The Board notes that VA has already granted separate 
disability ratings for his diabetes mellitus induced renal 
insufficiency, atrial fibrillation, and polyneuropathy of the 
right and left lower extremities.  See rating decisions dated 
in May 2002 and January 2005.  Thus, the only remaining issue 
that must be addressed by the Board is whether a separate 
compensable disability rating should be assigned for diabetic 
retinopathy.

In this regard, the RO included retinopathy as part of the 
rating for diabetes mellitus in a January 1991 rating 
decision.

Next, since the veteran filed his increased rating claim the 
criteria for rating diseases of the eye under 38 C.F.R. 
§ 4.84a have changed on two occasions.  57 Fed. Reg. 24364 
(June 9, 1992); 60 Fed. Reg. 7124 (Feb. 7, 1995).  The new 
rating criteria became effective March 25, 1992, and 
August 25, 1992.  Id.  A February 1991 Statement of the Case 
notified the veteran of the old rating criteria.  Moreover, 
while the veteran was not thereafter notified of the change 
in law, the criteria for rating retinopathy did not change 
despite the change in regulations.  Accordingly, adjudication 
of his claim may go forward.  Bernard.  

Specifically, under the old and new regulations, the 
diagnostic criteria pertinent to diseases of the eye found at 
38 C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035 do not 
specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be ascertained, 
however, by analogy to impairment of central visual acuity 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 through 6079.  
See 38 C.F.R. § 4.20 (2004).  

Under these rating criteria, the minimum criteria for a 
compensable disability rating arises when corrected vision in 
one eye is no better than 20/50 and corrected vision in the 
other eye is no better than 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  When corrected vision in each eye is 
no worse than 20/40, compensation is not appropriate.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.

With the above criteria in mind, the Board notes that a June 
1990 letter from The Graduate Hospital reported that the 
veteran's left eye vision had decreased to 20/40 secondary to 
diabetic retinopathy.  

An August 1990 VA eye exam revealed the veteran's corrected 
vision to be 20/20, bilaterally.  The diagnoses were minimal 
background diabetic retinopathy with slight reduction of 
vision secondary to background diabetic retinopathy.  The 
prognosis was good.  

An October 1991 statement from Dr. Rowley, with attached 
visual field examination, reported that the veteran had 20/20 
vision in the right eye and 20/25-2 vision in the left eye.  
The veteran was found to have bilateral background diabetic 
retinopathy, be status post April 1990 laser surgery for the 
left eye for maculopathy, and to have an early left eye 
cataract, suspected glaucoma, and suspicious areas in the 
left eye visual fields.  

At an April 1993 VA eye examination, the veteran's corrected 
vision was 20/20 right eye, and 20/25 left eye.  The 
diagnoses were slight left eye myopia and presbyopia; mild 
background diabetic retinopathy with previous left eye 
cotton-spot macula edema and laser surgery, mild ocular 
hypertension, and suspected glaucoma.  

A November 1998 letter from Dr. Rowley reported that the 
veteran's right eye vision was 20/30 greater than 1 with his 
optic nerve having a 0.7 cup to disk ratio (C/D) and the left 
eye vision was 20/30 greater than 3 with his optic nerve 
having a 0.5 C/D and diabetic retinopathy.  

A November 1998 VA eye examiner reported that the veteran had 
20/20-2 vision in the right eye and 20/40 plus 2 vision in 
the left eye.  He diagnosed diabetes mellitus, with mild 
nonproliferative diabetic retinopathy, without eye cotton-
spot macula edema bilaterally; and primary open angle 
glaucoma with advanced disc damage.

At the March 2001 VA eye examination, the veteran's corrected 
vision was 20/20 in the right eye, and 20/40- in the left 
eye.  The diagnoses were mild background diabetic 
retinopathy, cataracts, glaucoma, and "keratins sicca."

In March 2001 Dr. Arthur H. Alexander, "Director of 
Optometry Programs," reported that the veteran's corrected 
vision was 20/40, bilaterally.  

Finally, at a September 2004 VA eye examination, the 
veteran's corrected vision was 20/40-1 in the right eye and 
20/40-2 in the left eye.  The diagnoses were bilateral 
refractive error, bilateral moderate cataracts, primary 
bilateral open angle glaucoma, and right eye diabetic 
retinopathy. 

Tellingly, the above examinations do not show that his 
corrected visual acuity was of such severity, pursuant to the 
diagnostic standards discussed above, to warrant assignment 
of a compensable disability rating at any time since his 
appeal was pending.  That is, at this time, diabetic 
retinopathy is not a compensable complication of the 
veteran's diabetes.  Moreover, while the medical records note 
the presence of glaucoma and cataracts, it has not been 
established that they are complications of diabetes mellitus.  
In short, diabetic retinopathy, although present, is not of 
such severity as to warrant the assignment of a compensable 
rating under either the old or new rating criteria.  
38 C.F.R. § 4.84a (1991); 38 C.F.R. § 4.84a (2004).  A 
separate disability rating may not be assigned under 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2004).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's April 1991 personal hearing 
testimony, his statements to his VA examiners, or any written 
statements to the RO.  The Board has also not overlooked the 
medical literature the veteran filed in support of his claim. 

As to the veteran's and his representative's assertions, lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to current severity of a service-connected disability are 
not probative because laypersons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

As to the medical literature, generic medical texts, which do 
not address the facts in this particular veteran's case, and 
with a sufficient degree of medical certainty are not 
competent medical evidence.  Sacks v. West, 11 Vet. App. 314 
(1998).  Therefore, the Board once again assigns more weight 
to the objective medical evidence of record as outlined 
above.  


ORDER

Entitlement to service connection for aortic stenosis as 
secondary to a service-connected disability is denied.

Entitlement to service connection for glaucoma as secondary 
to a service-connected disability is denied.

Since March 1, 1998, but not prior thereto, entitlement to a 
40 percent rating for diabetes mellitus with diabetic 
retinopathy is granted subject to the laws and regulations 
governing monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


